U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-10196 AFTERMASTER, INC. (FORMERLY STUDIO ONE MEDIA, INC.) (Exact name of Registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6671 Sunset Blvd., Suite 1520 Hollywood, CA 90028 (Address of principal executive offices) (Zip Code) (310) 657-4886 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). xYesoNo (Not required) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No At May 23, 2016 , the number of shares outstanding of Common Stock, $0.001 par value, was 101,137,212 shares. 1 EXPLANATORY NOTE The purpose of this Amendment No.1(the “Amendment”) to the registrant's Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2015, filed with the Securities and Exchange Commission on February 17, 2015 (the "Quarterly Report”), istorecognize losses on available for sale securities due to the investment’s stock price dropping from $3.00 per share to $0.05 per share as of December 31, 2015. Because of decline in the investment’s stock price, the investment is being impaired as of December 31, 2015, as the decline was other than temporary. The Company financial statements have been reclassified to conform to the current period presentation. These reclassifications had no effect on reported losses. No other changes have been made to the Quarterly Report except asnoted above. This Amendment to the Quarterly Report speaks as of the original filing date of the Quarterly Report, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Quarterly Report except thatchanges have been made to the cover page, Note 5 – Securities available for sale, and Note 11 – Financial Instruments. AFTERMASTER, INC. INDEX PART I- FINANCIAL INFORMATION PAGE NUMBER Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets– December 31, 2015 (unaudited) and June 30, 2015 3 Condensed Consolidated Statements of Operations - For the three and six months ended December 31, 2015 and 2014 (unaudited) 4 Condensed Consolidated Statements of Cash Flows - For the six months ended December 31, 2015 and 2014 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosure About Market Risks 25 Item 4T. Controls and Procedures 25 PART II- OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 2 AFTERMASTER, INC. Consolidated Balance Sheets December 31, June 30, (Restated and unaudited) ASSETS Current Assets Cash $ $ Accounts receivable Note receivable Prepaid expenses Total Current Assets Property and equipment, net Intangible assets, net Deposits Available for sale securities - Prepaid expenses, net of current Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and other accrued expenses $ $ Accrued interest Deferred revenue Accrued Consulting services - related party Lease payable Derivative Liability - Notes payable - related party Notes payable Convertible notes payable - related party, net of discount of $0 and $0, respectively Convertible notes payable, net of discount of $77,473 and $0, respectively Total Current Liabilities Total Liabilities Stockholders' Equity (Deficit) Convertible preferred stock, Series A; $0.001 par value; 100,000 shares authorized, 15,500 shares issued and outstanding 16 16 Convertible preferred stock, Series A-1; $0.001 par value; 3,000,000 shares authorized,1,035,000 and 616,000 shares issued and outstanding, respectively 1,035 Convertible preferred stock, Series B; $0.001 par value; 200,000 shares authorized, 3,500 shares issued and outstanding 3 3 Convertible preferred stock, Series C; $0.001 par value; 1,000,000 shares authorized, 13,404 shares issued and outstanding 13 13 Convertible preferred stock, Series D; $0.001 par value; 375,000 shares authorized, 130,000 shares issued and outstanding Convertible preferred stock, Series E; $0.001 par value; 1,000,000 shares authorized, 275,000 shares issued and outstanding Convertible preferred stock, Series P; $0.001 par value; 600,000 shares authorized, 86,640 shares issued and outstanding 87 87 Convertible preferred stock, Series S; $0.001 par value; 50,000 shares authorized, -0- shares issued and outstanding - - Common stock, authorized 250,000,000 shares, par value $0.001; 99,554,270 and 95,280,257 shares issued and outstanding, respectively Subscription payable - Additional paid In capital Accumulated Deficit (59,000,155 ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 AFTERMASTER, INC. Consolidated Statements of Operations For the Three Months Ended For the Six Months Ended December 31, December 31, (Restated and unaudited) (Unaudited) (Restated and unaudited) (Unaudited) REVENUES MyStudio Session Revenues $ - $ 2,310 $ - $ 3,730 AfterMaster Revenues 36,154 24,505- 55,934 52,245- Licensing Revenues - - 1,800,000 200,000 Total Revenues 36,154 26,815 1,855,934 255,975 COSTS AND EXPENSES Cost of Revenues (Exclusive of Depreciation and Amortization) 108,949 84,444 202,083 167,621 Depreciation and Amortization Expense 17,983 9,537 35,001 43,893 Research and Development 42,300 - 69,085 - Advertising and Promotion Expense 142,867 504 144,385 1,189 Legal and Professional Expense 130,678 15,937 257,412 31,212 Non-Cash Consulting Expense 1,307,966 589,169 2,187,511 948,472 General and Administrative Expenses 980,387 995,057 2,112,369 1,520,719 Total Costs and Expenses 2,731,130 1,694,648 5,007,846 2,713,106 Loss from Operations (2,694,976 ) (1,667,833 ) (3,151,912 ) (2,457,131 ) Other Expense Interest Expense (250,345 ) (1,561,649 ) (430,725 ) (2,089,997 ) Derivative Expense - (66,381 ) - (126,126 ) Change in Fair Value of Derivative - (725,593 ) 4,374,585 (753,138 ) Loss on Available for Sale Securities (1,770,000 ) - (1,770,000 ) - Gain (Loss) on Extinguishment of Debt 47,897 - 143,344 (28,517 ) Total Other Income (Expense) (1,972,448 ) (2,353,623 ) 2,317,204 (2,997,778 ) Loss Before Income Taxes (4,667,424 ) (4,021,456 ) (834,708 ) (5,454,909 ) Income Tax Expense - NET LOSS $ (4,667,424 ) $ (4,021,456 ) $ (834,708 ) $ (5,454,909 ) Preferred Stock Accretion and Dividends (16,789 ) (15,881 ) (19,427 ) (32,897 ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ (4,684,213 ) $ (4,037,337 ) $ (854,135 ) $ (5,487,806 ) Basic and diluted Loss Per Share of Common Stock $ (0.05 ) $ (0.05 ) $ (0.01 ) $ (0.07 ) Weighted Average Number of Shares Outstanding 98,587,644 82,078,713 97,041,083 78,474,438 The accompanying notes are an integral part of these consolidated financial statements. 4 AFTERMASTER, INC. Consolidated Statements of Cash Flows For the Six Months Ended December 31, (Restated and unaudited) (Unaudited) OPERATING ACTIVITIES Net Income (Loss) $ (834,708 ) $ ) Adjustments to reconcile net income ( loss) to cash from operating activities: Depreciation and amortization Share-based compensation - Common Stock Share-based compensation - warrants Common stock issued for services and rent Common stock issued as incentive with Convertible debt - Common stock issued for preferred dividends Common stock issued to extend the maturity dates on debt - Closing fees - Amortization of debt discount and issuance costs (Gain)/Loss on extinguishment of debt ) Derivative expense - Gain (loss) on derivative ) Licensing Revenue paid for with AFS Securities ) - Changes in Operating Assets and Liabilities: Accounts receivable, net (3,515 ) (38,379 ) Loss on Available for Sale Securities 1,770,000 - Other assets 1,675,938 (10,489 ) Deposits - (15,250 ) Accounts payable and accrued expenses 320,304 1,109,130 Accrued interest (7,564 ) 46,491 Deferred revenue 301,805 2,500 Accrued consulting services - related party 1,891 (156,441 ) Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of property and equipment ) ) Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Offering costs for Common shares sold ) - Common Stock issued for cash - A-1 Preferred Stock issued for cash Proceeds from convertible notes payable Repayments of convertible notes payable ) ) Repayments of notes payable - ) Lease Payable ) ) Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ - $ NON CASH FINANCING ACTIVITIES: Conversion of notes and Interest into common stock $ Conversion of warrants for common stock $ - $ Conversion of preferred stock for common stock $ 50 $ Common Stock and warrants issued for interest $ - $ Derivative Liability $ $ Original Issue Discount $ $ - Initial Derivative Liability $ - $ Conversion of Derivative Liability $ - $ ) Finder’s Fee $ $ - The accompanying notes are an integral part of these consolidated financial statements. 5 AFTERMASTER, INC. Notes to Consolidated Financial Statements June 30, 2015 and December 31, 2015 NOTE 1– CONDENSED FINANCIAL STATEMENTS The accompanying financial statements have been prepared by the Company without audit.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations, and cash flows at December 31, 2015, and for all periods presented herein, have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company's June 30, 2015 audited financial statements.The results of operations for the periods ended December 31, 2015 and 2014 are not necessarily indicative of the operating results for the full years. NOTE 2 – GOING CONCERN The Company's financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has an accumulated deficit of $59,000,155 , negative working capital of $2,447,519, and currently has revenues which are insufficient to cover its operating costs, which raises substantial doubt about its ability to continue as a going concern. The Company has not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. The future of the Company as an operating business will depend on its ability to (1) obtain sufficient capital contributions and/or financing as may be required to sustain its operations and (2) to achieve adequate revenues from its MyStudio and AfterMaster businesses. Management's plan to address these issues includes, (a) continued exercise of tight cost controls to conserve cash, (b) obtaining additional financing, (c) placing in service additional studios (d) more widely commercializing the AfterMaster and ProMaster products, and (e) identifying and executing on additional revenue generating opportunities. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. If the Company is unable to obtain adequate capital, it could be forced to cease operations. NOTE 3– SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenue and expenses during the reporting periods. Significant estimates are made in relation to the allowance for doubtful accounts and the fair value of certain financial instruments. Principles of Consolidation The consolidated financial statements include the accounts of AfterMaster, Inc. and its subsidiaries. All significant inter-company accounts and transactions have been eliminated. Investments Investment securities consist of readily marketable equity securities. Unrealized gains or losses on securities classified as available-for-sale are generally recorded in shareholders’ equity. If an available-for-sale security is other than temporarily impaired, the loss is charged to either earnings or shareholders’ equity depending on our intent and ability to retain the security until we recover the full cost basis and the extent of the loss attributable to the creditworthiness of the issuer. Investments in certain companies over which we exert significant influence, but do not control the financial and operating decisions, are accounted for as equity method investments. Notes and Other Receivables Notes and other receivables are stated at amounts management expects to collect. An allowance for doubtful accounts is provided for uncollectible receivables based upon management's evaluation of outstanding accounts receivable at each reporting period considering historical experience and customer credit quality and delinquency status. Delinquency status is determined by contractual terms. Bad debts are written off against the allowance when identified. 6 Fair Value Instruments Cash is the Company’s only financial asset or liability required to be recognized at fair value and is measured using quoted prices for active markets for identical assets (Level 1 fair value hierarchy).The carrying amounts reported in the balance sheets for notes receivable and accounts payable and accrued expenses approximate their fair market value based on the short-term maturity of theseinstruments. The fair value of the Company’s notes payable at December 31, 2015 is approximately $5,315,015.Market prices are not available for the Company’s loans due to related parties or its other notes payable, nor are market prices of similar loans available.The Company determined that the fair value of the notes payable based on its amortized cost basis due to the short term nature and current borrowing terms available to the Company for these instruments. Derivative Liabilities The Company has financial instruments that are considered derivatives or contain embedded features subject to derivative accounting. Embedded derivatives are valued separately from the host instrument and are recognized as derivative liabilities in the Company’s balance sheet. The Company measures these instruments at their estimated fair value and recognizes changes in their estimated fair value in results of operations during the period of change. The Company has a sequencing policy regarding share settlement wherein instruments with the earliest issuance date would be settled first. The sequencing policy also considers contingently issuable additional shares, such as those issuable upon a stock split, to have an issuance date to coincide with the event giving rise to the additional shares. Using this sequencing policy, all instruments convertible into common stock, including warrants and the conversion feature of notes payable, issued subsequent to August 14, 2014 are derivative liabilities. The Company values these convertible notes payable using the multinomial lattice method that values the derivative liability within the notes based on a probability weighted discounted cash flow model. The resulting liability is valued at each reporting date and the change in the liability is reflected as change in derivative liability in the statement of operations. Income Taxes There is no income tax provision for the six months ended December 31, 2015 and 2014 due to net operating losses for which there is no benefit currently available. At December 31, 2015, the Company had deferred tax assets associated with state and federal net operating losses. The Company has recorded a corresponding full valuation allowance as it is more likely than not that some portion of all of the deferred tax assets will not be realized. Recent Accounting Pronouncements Management has considered all recent accounting pronouncements issued since the last audit of our consolidated financial statements. The Company’s management believes that these recent pronouncements will not have a material effect on the Company’s consolidated financial statements. NOTE 4 – SECURITIES AVAILABLE-FOR-SALE On November 10, 2014, the Company received 600,000 shares of b Booth stock as part of an Asset License agreement with b Booth. The following table presents the amortized cost, gross unrealized gains, gross unrealized losses, and fair market value of available-for-sale equity securities, nearly all of which are attributable to the Company's investment in b Booth stock, as follows: December 31, 2015 Amortized Gross unrealized gains Gross unrealized losses Gross realized gains Gross realized losses Fair cost value Equity securities $ 1,800,000 $ - $ - $ - $ (1,770,000 ) $ 30,000 June 30, 2015 Amortized Gross unrealized gains Gross unrealized losses Gross realized gains Gross realized losses Fair cost value Equity securities $ - $ - $ - $ - $ - $ - 7 NOTE 5 – NOTES PAYABLE Convertible Notes Payable In accounting for its convertible notes payable, proceeds from the sale of a convertible debt instrument with Common Stock purchase warrants are allocated to the two elements based on the relative fair values of the debt instrument without the warrants and of the warrants themselves at time of issuance. The portions of the proceeds allocated to the warrants are accounted for as paid-in capital with an offset to debt discount. The remainder of the proceeds are allocated to the debt instrument portion of the transaction as prescribed by ASC470-25-20.The Company then calculates the effective conversion price of the note based on the relative fair value allocated to the debt instrument to determine the fair value of any beneficial conversion feature (“BCF”) associated with the convertible note in accordance with ASC 470-20-30.The BCF is recorded to additional paid-in capital with an offset to debt discount.Both the debt discount related to the issuance of warrants and related to a BCF is amortized over the life of the note. Convertible Notes Payable – Related Parties Convertible notes payable due to related parties consisted of the following as of December 31, 2015 and June 30, 2015, respectively: December 31, June 30, Various term notes with total face value of $3,925,000 issued from February 2010 to April 2013, interest rates range from 10% to 15%, net of unamortized discount of $0 as of December 31, 2015 and June 30, 2015. $ $ Total convertible notes payable – related parties Less current portion Convertible notes payable – related parties, long-term $ - $ - The notes were amended on June 30, 2014 to extend the maturity date to September 30, 2014, amended again on September 30, 2014 to December 31, 2014, amended again on December 31, 2014 to June 30, 2015, amended again on June 30, 2015 to August 31, 2015, amended again on September 30, 2015 to October 15, 2015, amended again on November 10, 2015 to November 30, 2015, and again on February 15, 2016 to March 16, 2016. The Company evaluated amendment under ASC 470-50, “Debt - Modification and Extinguishment”, and concluded that the extension did not result in significant and consequential changes to the economic substance of the debt and thus resulted in a modificationof the debt and not extinguishment of the debt. Convertible Notes Payable - Non-Related Parties Convertible notes payable due to non-related parties consisted of the following as of December 31, 2015 and June 30, 2015, respectively: December 31, June 30, $15,000 face value, issued in October 2011, interest rate of 10%, matures in June 2012, net of unamortized discount of $0 and $0 as of December 31, 2015 and June 30, 2015, respectively. $ $ $50,000 face value, issued in August 2012, interest rate of 10%, matures in February 2013, net of unamortized discount of $0 and $0 as of December 31, 2015 and June 30, 2015, respectively. $10,000 face value, issued in September 2012, interest rate of 10%, matures in March 2013, net of unamortized discount of $0 and $0 as of December 31, 2015 and June 30, 2015, respectively. $50,000 face value of which $17,500 was paid, $9,600 was converted, and $22,900 was forgiven. - $30,000 face value of which $30,000 was forgiven. - $20,000 face value of which $20,000 was forgiven. - $30,000 face value of which $30,000 was converted. - $15,000 face value of which $15,000 was converted. - $20,000 face value, issued in June 2014, interest rate of 6%, matures December 2014, net unamortized discount of $0 and $0 as of December 31, 2015 and June 30, 2015, respectively. $20,000 face value of which $20,000 was converted. - $25,000 face value of which $25,000 was converted. - 8 $10,000 face value of which $10,000 was converted. - $7,000 face value, issued in July 2014, interest rate of 6%, matures October 2014, net unamortized discount of $0 and $0 as of December 31, 2015 and June 30, 2015, respectively. $5,000 face value of which $5,000 was converted. - $100,000 face value of which $100,000 was converted. - $100,000 face value of which $100,000 was converted. - $40,000 face value of which $40,000 was converted. - $35,000 face value of which $35,000 was converted. - $100,000 face value, issued in October 2015, interest rate of 6%, matures February 2016. - $600,000 face value, issued in November 2015, interest rate of 0%, an OID of $100,000, matures May 2016, net unamortized discount of $77,473 of December 31, 2015. - Total convertible notes payable – non-related parties Less current portion Convertible notes payable – non-related parties, long-term $ - $ - On November 28, 2012, the Company issued a convertible note to a related party for $50,000 that matures in November 28, 2013, of which $9,600 was converted in the previous period. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. On August 3, 2015, the company settled the debt for $17,500 and recorded a gain on settlement of debt of $22,900 for the remaining principal and $9,670 for the accrued interest. On February 13, 2013, the Company issued a convertible note to a related party for $30,000 that matures in November 28, 2013. The note bears an interest rate of 10% per annum and is convertible, along with all accrued interest, after 180 days into shares of the Company’s Common Stock at $0.50 per share. On August 3, 2015, the company settled the debt and recorded a gain on settlement of debt of $30,000 for the remaining principal and $12,707 for the accrued interest. On April 24, 2013, the Company issued a convertible note to a related party for $20,000 that matures in October 24, 2013. The note bears an interest rate of 10% per annum and is convertible after 180 days into shares of the Company’s Common Stock at $0.10 per share. On August 3, 2015, the company settled the debt and recorded a gain on settlement of debt of $20,000 for the remaining principal and $170 for the accrued interest. On March 6, 2014, the Company issued a convertible note to an unrelated individual for $30,000 that matures on September 6, 2014. The note bears no interest rate and is convertible into shares of the Company’s Common stock at $0.10 per share. On September 30, 2015, the note holder elected to convert the entire note of $30,000. On June 19, 2014, the Company issued a convertible note to an unrelated individual for $15,000 that matures on December 18, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.10 per share. On September 30, 2015, the note holder elected to convert the entire note of $15,000 and $1,154 in accrued interest. On June 19, 2014, the Company issued a convertible note to an unrelated individual for $20,000 that matures on December 19, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.10 per share. On September 30, 2015, the note holder elected to convert the entire note of $20,000 and $1,538 in accrued interest. On July 10, 2014, the Company issued a convertible note to an unrelated individual for $10,000 that matures on October 10, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.10 per share. On July 29, 2015, the note holder elected to convert the entire note of $10,000 and $633 in accrued interest. On July 18, 2014, the Company issued a convertible note to an unrelated individual for $5,000 that matures on October 18, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.10 per share. On July 30, 2015, the note holder elected to convert the entire note of $5,000 and $312 in accrued interest. On October 6, 2014, the Company issued a convertible note to an unrelated individual for $40,000 that matured on January 6, 2015. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.20 per share. The company valued a BCF related to the note valued at $40,000. On September 30, 2015, the note holder elected to convert the entire note of $40,000 and $2,361 in accrued interest. 9 On September 11, 2014, the Company issued a convertible note to an unrelated individual for $100,000 that matured on December 11, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.20 per share. On October 7, 2015, the note holder elected to convert the entire note of $100,000 and $6,427 in accrued interest. On June 30, 2014, the Company issued a convertible note to an unrelated individual for $25,000 that matured on September 30, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.10 per share. On October 8, 2015, the note holder elected to convert the entire note of $25,000 and $3,185 in accrued interest. On November 24, 2014, the Company issued a convertible note to an unrelated individual for $35,000 that matured on May 24, 2015. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.35 per share. On October 8, 2015, the note holder elected to convert the entire note of $35,000 and $1,829 in accrued interest. On October 27, 2015, the Company issued a convertible note to an unrelated individual for $100,000 that matures on February 27, 2016. The note bears 6% per annum and in convertible into shares of the Company’s Common stock at $0.50 per share. Additionally, the Company granted 50,000 warrants in conjunction with this note (see Note 8 – Stock Purchase Options and Warrants). On September 19, 2014, the Company issued a convertible note to an unrelated individual for $100,000 that matured on December 19, 2014. The note bears interest rate of 6% per annum and is convertible into shares of the Company’s Common stock at $0.20 per share. On November 16, 2015, the note holder elected to convert the entire note of $100,000 and $6,953 in accrued interest. On November 20, 2015, the Company issued a convertible note to an unrelated company for $600,000 that matures on May 20, 2016. The note bears 0% interest and had an original issue discount (OID) of $100,000. This note is not convertible unless there is a default event, so no BCF was valued. As of December 31, 2015 the balance of unamortized OID was $77,473. Notes Payable – Related Parties Notes payable due to related parties consisted of the following as of December 31, 2015 and June 30, 2015, respectively: December 31, June 30, Various term notes with total face value of $610,000 issued from April 11 to January 2014, interest rates range from 0% to 15%, net of unamortized discount of $0 as of June 30, 2015 and June 30, 2014, respectively, of which $35,000 has been paid. $ $ Face value of $50,000, issued in December 2014, matures in January 2015, note bears interest at 0%. Total notes payable – related parties Less current portion Notes payable - related parties, long term $ - $ - Notes Payable–Non-Related Parties Notes payable due to non-related parties consisted of the following as of December 31, 2015 and June 30, 2015, respectively: December 31, June 30, Various term notes with total face value of $40,488 due upon demand, interest rates range from 0% to 14%. $ $ Total note payable – non-related parties Less current portion Notes payable – non-related parties, long-term $ - $ - 10 NOTE 6 – CONVERTIBLE PREFERRED STOCK The Company has authorized 10,000,000 shares of $0.001 par value per share Preferred Stock, of which the following were issued outstanding: Shares Shares Liquidation Allocated Outstanding Preference Series A Convertible Preferred - Series A-1 Convertible Preferred Series B Convertible Preferred Series C Convertible Preferred - Series D Convertible Preferred Series E Convertible Preferred Series P Convertible Preferred - Series S Convertible Preferred - - Total Preferred Stock $ The Company's Series A Convertible Preferred Stock ("Series A Preferred") is convertible into Common Stock at the rate of 0.025 share of Common stock for each share of the Series A Preferred. Dividends of $0.50 per share annually from date of issue, are payable from retained earnings,but have not been declared or paid. The Company’s Series A-1 Senior Convertible Redeemable Preferred Stock (“Series A-1 Preferred”) is convertible at the rate of 2 shares of Common Stock per share of Series A-1 Preferred. The dividend rate of the Series A-1 Senior Convertible Redeemable Preferred Stock is 6% per share per annum in cash, or commencing on June 30, 2009 in shares of the Company’s Common Stock (at the option of the Company). Due to the fact that the Series A-1 Preferred has certain features of debt and is redeemable, the Company analyzed the Series A-1 Preferred in accordance with ASC 480 and ASC 815 to determine if classification within permanent equity was appropriate.Based on the fact that the redeemable nature of the stock and all cash payments are at the option of the Company, it is assumed that payments will be made in shares of the Company’s Common Stock and therefore, the instruments are afforded permanent equity treatment. The Company's Series B Convertible 8% Preferred Stock ("Series B Preferred") is convertible at the rate of 0.067 share of Common Stock for each share of Series B Preferred. Dividends from date of issue are payable on June 30 from retained earnings at the rate of 8% per annum but have not been declared or paid. The Company's Series C Convertible Preferred Stock ("Series C Preferred") is convertible at a rate of 0.007 share of Common Stock per share of Series C Preferred.Holders are entitled to dividends only to the extent of the holders of the Company’s Common Stock receive dividends. The Company's Series D Convertible Preferred Stock ("Series D Preferred") is convertible at a rate of 0.034 share of Common Stock per share of Series D Preferred.Holders are entitled to a proportionate share of any dividends paid as though they were holders of the number of shares of Common Stock of the Company into which their shares of are convertible as of the record date fixed for the determination of the holders of Common Stock of the Company entitled to receive such distribution. The Company's Series E Convertible Preferred Stock ("Series E Preferred") is convertible at a rate of 0.034 share of Common Stock per share of Series E Preferred. Holders are entitled to a proportionate share of any dividends paid as though they were holders of the number of shares of Common Stock of the Company into which their shares of are convertible as of the record date fixed for the determination of the holders of Common Stock of the Company entitled to receive such distribution. The Company's Series P Convertible Preferred Stock ("Series P Preferred") is convertible at a rate of 0.007 share of Common Stock for each share of Series P Preferred. Holders are entitled to dividends only to the extent of the holders of the Company’s Common Stock receive dividends. In the event of a liquidation, dissolution or winding up of the affairs of the Company, holders of Series A Preferred Stock, Series P Convertible Preferred Stock, Series C Convertible Preferred Stock have no liquidation preference over holders of the Company’s Common Stock.Holders of Second Series B Preferred Stock have a liquidation preference over holders of the Company’s Common Stock and the Company’s Series A Preferred Stock.Holders of Series D Preferred Stock are entitled to receive, before any distribution is made with respect to the Company’s Common Stock, a preferential payment at a rate per each whole share of Series D Preferred Stock equal to $1.00.Holders of Series E Preferred Stock are entitled to receive, after the preferential payment in full to holders of outstanding shares of Series D Preferred Stock but before any distribution is made with respect to the Company’s Common Stock, a preferential payment at a rate per each whole share of Series E Preferred Stock equal to $1.00.Holders of Series A-1 Preferred Stock are superior in rank to the Company’s Common Stock and to all other series of Preferred Stock heretofore designated with respect to dividends and liquidation. 11 The activity surrounding the issuances of the Preferred Stock is as follows: During the six months ended December 31, 2015 and the fiscal years ended June 30, 2015 the Company issued 469,000 and -0- shares of Series A-1 Preferred Stock for $469,000 and $-0- in cash, respectively.The Company had one conversion of 50,000 shares of Series A-1 Preferred Stock for 100,000 shares of Common Stock, and issued 27,863 shares of Common Stock of payment of $12,932 in accrued dividends. During the six months ended December 31, 2015 and 2014, the outstanding Preferred Stock accumulated $40,147 and $34,032 in dividends on outstanding Preferred Stock. The cumulative dividends in arrears as of December 31, 2015were approximately $662,518. NOTE7 – COMMON STOCK The Company has authorized 250,000,000 shares of $0.001 par value per share Common Stock, of which 99,554,270 and 95,280,257 were issued outstanding as of December 31, 2015 and June 30, 2015, respectively. The Company amended its articles of incorporation on August 28, 2015 to increase the number of authorized shares to 250,000,000. The activity surrounding the issuances of the Common Stock is as follows: For the Six Months Ended December 31, 2015 The Company issued 2,489,398 shares of Common Stock for the conversion of notes and accrued interest valued at $403,113. The Company also issued 100,000 shares of Common Stock for the conversion of 50,000shares of Series A-1 Preferred Stockandissued 27,863 shares of Common Stock of payment of $12,932 in accrued dividends. The Company issued 463,229 shares of Common Stock as payment for services and rent valued at $208,959. As share-based compensation to employees and non-employees, the Company issued 350,628 shares of common stock valued at $158,537, based on the market price of the stock on the date of issuance. As interest expense on outstanding notes payable, the Company issued 842,895 shares of common stock valued at $380,493 based on the market price on the date of issuance. For the Six Months Ended December 31, 2014 The Company issued 5,316,001 common shares for net cash proceeds of $1,058,975. The Company paid as offering costs $20,125 in cash offering costs. Offering costs have been recorded as reductions to additional paid-in capital from common stock proceeds and an increase in professional fees. Attached to the Common Shares, the Company issued 6,506,133 warrants to purchase shares of the Company’s Common Stock. The Company recognized $1,239,540 for the amortization of warrants issued in prior periods. The Company also issued 43,500 shares of Common Stock as incentive to notes valued at $10,261 to extend terms on two convertible notes payable and recorded $527,000 in beneficial conversion features related to new issuances of debt. The Company also issued 4,775,741 shares of Common Stock for the conversion of notes and accrued interest valued at $556,794. The Company also issued 110,000 shares of Common Stock for the conversion of 55,000 shares of Series A-1 Preferred Stock and issued 41,987 shares of Common Stock of payment of $37,130 in accrued dividends. The Company also issued 50,000 shares of Common Stock for the conversion warrants. The Company issued 327,971 shares of Common Stock as payment for services and rent valued at $129,259. As share-based compensation to employees and non-employees, the Company issued 2,440,138 shares of common stock valued at $516,485, based on the market price of the stock on the date of issuance. As interest expense on outstanding notes payable, the Company issued 886,344 shares of common stock valued at $444,217 based on the market price on the date of issuance. The Company also issued 1,234,040 shares of common stock for settlement of accrued interest on the convertible notes valued at $925,530 based on the market price on the date of issuance. 12 NOTE 8 – STOCK PURCHASE OPTIONS AND WARRANTS The Board of Directors on June 10, 2009 approved the 2009 Long-Term Stock Incentive Plan.The purpose of the 2009 Long-term Stock Incentive Plan is to advance the interests of the Company by encouraging and enabling acquisition of a financial interest in the Company by employees and other key individuals.The 2009 Long-Term Stock Incentive Plan is intended to aid the Company in attracting and retaining key employees, to stimulate the efforts of such individuals and to strengthen their desire to remain with the Company.A maximum of 1,500,000 shares of the Company's Common Stock is reserved for issuance under stock options to be issued under the 2009 Long-Term Stock Incentive Plan.The Plan permits the grant of incentive stock options, nonstatutory stock options and restricted stock awards.The 2009 Long-Term Stock Incentive Plan is administered by the Board of Directors or, at its direction, a Compensation Committee comprised of officers of the Company. Stock Purchase Options During the six months ended December 31, 2015 and fiscal year ended June 30, 2015, the Company did not issue any stock purchase options. The following table summarizes the changes in options outstanding of the Company during the six months ended December 31, 2015. Date Issued Number of Options Weighted Average Exercise Price Weighted Average Grant Date Fair Value Expiration Date (yrs) Value if Exercised Balance June 30, 2015 $ $ $ Granted - Exercised - Cancelled/Expired ) - - ) Outstanding as of December 31, 2015 $ $ $ The following table summarizes the changes in options outstanding of the Company during the fiscal year ended June 30, 2015. Date Issued Number of Options Weighted Average Exercise Price Weighted Average Grant Date Fair Value Expiration Date (yrs) Value if Exercised Balance June 30, 2014 $ $ $ Granted - Exercised - Cancelled/Expired ) - - ) Outstanding as of June 30, 2015 $ $ $ Stock Purchase Warrants During the six months ended December 31, 2015, the Company issued warrants to purchase a total of 2,088,000. The Company issued 100,000 warrants in conjunction to an employment agreement entered into in July 2015 and 1,000,000 warrants in conjunction with a consulting agreement entered into December 2015. The Company issued 50,000 warrants in conjunction with a promissory note executed in October 2015. The company also issued 938,000 warrants as part of a private placement. The warrants were valued using the Black-Scholes pricing model under the assumptions noted below. The Company apportioned value to the warrants based on the relative fair market value of the Common Stock and warrants. During the fiscal year ended June 30, 2015, the Company issued warrants to purchase a total of 26,434,199. The Company issued 50,000 warrants in conjunction to extended two convertible note payables and issued 5,876,133 warrants in conjunction to a consulting agreement entered into in July 2014 and 150,000 warrants issued in conjunction with a financial advisory agreement entered into on January 2015. The Company also issued 1,000,000 warrants related to the B Booth agreements which were expensed during the current year.The company also issued 8,657,701 warrants as part of a private placement to extend the terms during the period, which were converted for cash proceed of $75,000 in exchange for 750,000 shares of common stock. The warrants were valued using the Black-Scholes pricing model under the assumptions noted below. The Company apportioned value to the warrants based on the relative fair market value of the Common Stock and warrants. 13 The following table presents the assumptions used to estimate the fair values of the stock warrants and options granted: December, 31 2015 June 30, 2015 Expected volatility 104-114% 71-142% Expected dividends 0% 0% Expected term 3-5 Years 0.25-10 Years Risk-free interest rate 0.65-1.70% 0.00-2.35% The following table summarizes the changes in warrants outstanding issued to employees and non-employees of the Company during the three months ended December 31, 2015. Number of Warrants Weighted Average Exercise Price Weighted Average Grant Date Fair Value Expiration Date (yrs) Value if Exercised Outstanding as of June 30, 2015 $ $ $ Granted Exercised - Cancelled/Expired ) - - - ) Outstanding as of December 31, 2015 $ $ $ The following table summarizes the changes in warrants outstanding issued to employees and non-employees of the Company during the fiscal year ended June 30, 2015. Number of Warrants Weighted Average Exercise Price Weighted Average Grant Date Fair Value Expiration Date (yrs) Value if Exercised Outstanding as of June 30, 2014 $ $ $ Granted Exercised ) - - - ) Cancelled/Expired ) - - - ) Outstanding as of June 30, 2015 $ $ $ NOTE 9 – FINANCIAL INSTRUMENTS The Company has financial instruments that are considered derivatives or contain embedded features subject to derivative accounting. Embedded derivatives are valued separately from the host instrument and are recognized as derivative liabilities in the Company’s balance sheet. The Company measures these instruments at their estimated fair value and recognizes changes in their estimated fair value in results of operations during the period of change. The Company has estimated the fair value of these embedded derivatives for convertible debentures and associated warrants using a multinomial lattice model as of December 31, 2015 and June 30, 2015. On August 28, 2015, the Company increased the number of authorized common shares from 100,000,000 to 250,000,000, which removed the derivative using the sequencing policy. The fair values of the derivative instruments are measured each quarter, which resulted in a gain (loss) of $4,374,585 and $(753,138), and derivative expense of $-0- and $126,126 during the six months ended December 31, 2015 and 2014, respectively. As of December 31, 2015 and June 30, 2015, the fair market value of the derivatives aggregated $-0- and $12,814,941, respectively, using the following assumptions: estimated 10-0.10 year term, estimated volatility of 142.75 -70.62%, and a discount rate of 2.35-0.00%. NOTE 10 – FAIR VALUE MEASUREMENTS For asset and liabilities measured at fair value, the Company uses the following hierarchy of inputs: ● Level one — Quoted market prices in active markets for identical assets or liabilities; ● Level two — Inputs other than level one inputs that are either directly or indirectly observable; and ● Level three — Unobservable inputs developed using estimates and assumptions, which are developed by the reporting entity and reflect those assumptions that a market participant would use. 14 Liabilities measured at fair value on a recurring basis at December 31, 2015, are summarized as follows: Level 1 Level 2 Level 3 Total Fair value of derivatives $ - $ - $ - $ - Securities available-for-sale $ $ - $ - $ Liabilities measured at fair value on a recurring basis at June 30, 2015, are summarized as follows: Level 1 Level 2 Level 3 Total Fair value of derivatives $ - $ $ - $ Securities available-for-sale $ - $ - $ - $ - NOTE 11 – COMMITMENTS AND CONTINGENCIES Legal Proceedings The Company may become involved in certain legal proceedings and claims which arise in the normal course of business. The Company is not a party to any litigation. To the best of the knowledge of our management, there are no material litigation matters pending or threatened against us. Lease Agreements We lease offices in Hollywood, California for corporate, research, engineering and mastering services. The lease expires on December 31, 2017.The total lease expense for the facility is approximately $8,670 per month, and the total remaining obligations under these leases at December 31, 2015 were approximately $226,783. Pursuant to a lease originally dated January, 2006, we currently occupy approximately 11,800 square feet of office and warehouse space located at 7650 E. Evans Rd., Suite C, Scottsdale, Arizona on a month-by month basis.The total lease expense is approximately $9,609 per month, payable in cash and Common Stock of the Company. Rent expense for the six months ended December 31, 2015 was $119,167, of which $86,584 was paid in cash and $32,583 was paid in Common Stock.Rent expense for the six months ended December 31, 2014 was $134,933, of which $87,862 was paid in cash and $47,071 was paid in Common Stock. Below is a table summarizing the annual operating lease obligations over the next 5 years: Year Lease Payments $ Thereafter Total $ Other The Company has not declared dividends on Series A or B Convertible Preferred Stock or its Series A-1 Convertible Preferred Stock. The cumulative dividends in arrears through December 31, 2015 were approximately $662,518. As of the date of this filing, the Company has not filed its tax return for the fiscal year ended 2014 and 2015. NOTE 12 - SUBSEQUENT EVENTS In accordance with ASC 855, Company’s management reviewed all material events through the date of this filing and determined that there were the following material subsequent events to report: On January 18, 2016, the Company issued 25,000 warrants as payment for services. The warrants are have a term of two years, which vest immediately, exercisable at a price of $0.50 valued at $12,500. On January 27, 2016, the Company entered into a lease agreement for warehouse space located at 8elding Dr. Suite 102, Scottsdale, AZ 85260 consisting of approximately 2,098 square feet for a term of three (3) years. The total lease obligation for the three (3) years is approximately $66,191.90. 15 NOTE 13 –CORRECTION OF INTERIM CONDENSED FINANCIAL STATEMENTS This Amendment No. 1 corrects our previously issued interim consolidated financial statements for the six months ended December 31, 2015, torecognize losses on available for sale securities due to the investment’s stock price dropping from $3.00 per share to $0.05 per share as of December 31, 2015. Because of the decline in the investment’s stock price, the investment is being impaired as of December 31, 2015, as the decline was other than temporary. The correcting adjustments increased the loss on available for sale securities by $1,770,000 and decreased accumulated other comprehensive income by $1,770,000. We restated the three and six months ended December 31, 2015, because we concluded the corrections were material to the interim condensed financial statements. The effects of these corrections on the interim consolidated financial statements are as follows: AFTERMASTER, INC. Consolidated Balance Sheets December 31, 2015 As Reported Accumulated other comprehensive income (1,770,000 ) Accumulated Deficit $ (57,230,155 ) Correction Accumulated other comprehensive income 1,770,000 Accumulated Deficit $ (1,770,000 ) As Corrected Accumulated other comprehensive income - Accumulated Deficit $ (59,000,155 ) AFTERMASTER, INC. Consolidated Statements of Operations (Unaudited) For the Three For the Six Months Ended Months Ended December 31, December 31, 2015 2015 As Reported Loss on Available for Sale Securities - - Total Other Income (Expense) $ (202,448 ) $ 4,087,204 Income (Loss) Before Income Taxes $ (2,897,424 ) $ 935,292 NET LOSS $ (2,897,424 ) $ 935,292 NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ (2,914,213 ) $ 915,865 Basic and Diluted Loss Per Share of Common Stock $ (0.03 ) $ 0.01 Diluted Income Per Share of Common Stock $ (0.03 ) $ 0.01 Unrealized loss on AFS Securities $ (1,170,000 ) $ (1,170,000 ) Correction Loss on Available for Sale Securities $ (1,770,000 ) $ (1,770,000 ) Total Other Income (Expense) $ (1,770,000 ) $ (1,770,000 ) Income (Loss) Before Income Taxes $ (1,770,000 ) $ (1,770,000 ) NET LOSS $ (1,770,000 ) $ (1,770,000 ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ (1,770,000 ) $ (1,770,000 ) Basic and Diluted Loss Per Share of Common Stock $ (0.02 ) $ (0.02 ) Diluted Income Per Share of Common Stock $ 0.03 $ (0.01 ) Unrealized loss on AFS Securities $ 1,170,000 $ 1,170,000 16 As Corrected Loss on Available for Sale Securities $ (1,770,000 ) $ (1,770,000 ) Total Other Income (Expense) $ (1,972,448 ) $ 2,317,204 Income (Loss) Before Income Taxes $ (4,667,424 ) $ (834,708 ) NET LOSS $ (4,667,424 ) $ (834,708 ) NET LOSS AVAILABLE TO COMMON SHAREHOLDERS $ (4,684,213 ) $ (854,135 ) Basic and Diluted Loss Per Share of Common Stock $ (0.05 ) $ (0.01 ) Diluted Income Per Share of Common Stock $ - $ - Unrealized loss on AFS Securities $ - $ - AFTERMASTER, INC. Consolidated Statements of Cash Flows (Unaudited) December 31, 2015 As Reported OPERATING ACTIVITIES Net Loss $ 935,292 Loss on Available for Sale Securities - Correction OPERATING ACTIVITIES Net Loss $ (1,770,000 ) Loss on Available for Sale Securities 1,770,000 As Corrected OPERATING ACTIVITIES Net Loss $ (834,708 ) Loss on Available for Sale Securities 1,770,000 17 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING AND CAUTIONARY STATEMENTS This Annual Report (the “Report”) includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, and Section 21E of the Securities Exchange Act of 1934, as amended, and as contemplated under the Private Securities Litigation Reform Act of 1995.These forward-looking statements may relate to such matters asthe Company’s (and its subsidiaries) business strategies, continued growth in the Company’s markets, projections, and anticipated trends in the Company’s business and the industry in which it operates anticipated financial performance, future revenues or earnings, business prospects, projected ventures, new products and services, anticipated market performance and similar matters.All statements herein contained in this Report, other than statements of historical fact, are forward-looking statements. When used in this Report, the words “may,” “will,” “expect,” “anticipate,” “continue,” “estimate,” “project,” “intend,” “budget,” “budgeted,” “believe,” “will,” “intends,” “seeks,” “goals,” “forecast,” and similar words and expressions are intended to identify forward-looking statements regarding events, conditions, and financial trends that may affect our future plans of operations, business strategy, operating results, and financial position. These forward-looking statements are based largely on the Company’s expectations and are subject to a number of risks and uncertainties, certain of which are beyond the Company’s control.We caution our readers that a variety of factors could cause our actual results to differ materially from the anticipated results or other matters expressed in the forward looking statements, including those factors described under “Risk Factors” and elsewhere herein.In light of these risks and uncertainties, there can be no assurance that the forward-looking information contained in this Report will in fact transpire or prove to be accurate.These risks and uncertainties, many of which are beyond our control, include: · the sufficiency of existing capital resources and our ability to raise additional capital to fund cash requirements for future operations; · uncertainties involved in growth and growth rate of our operations, business, revenues, operating margins, costs, expenses and acceptance of any products or services; · uncertainties involved in growth and growth rate of our operations, business, revenues, operating margins, costs, expenses and acceptance of any products or services; · volatility of the stock market, particularly within the technology sector; · our dilution related to all equity grants to employees and non-employees; · that we will continue to make significant capital expenditure investments; · that we will continue to make investments and acquisitions; · the sufficiency of our existing cash and cash generated from operations; · the increase of sales and marketing and general and administrative expenses in the future; · the growth in advertising revenues from our websites and studios will be achievable and sustainable; · that seasonal fluctuations in Internet usage and traditional advertising seasonality are likely to affect our business; and · general economic conditions. Although we believe the expectations reflected in these forward-looking statements are reasonable, such expectations cannot guarantee future results, levels of activity, performance or achievements.We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report. All references in this report to “we,” “our,” “us,” the “Company” or “AfterMaster” refer to AfterMaster, Inc., and its subsidiary and predecessors. 18 General Corporate Background We are a Delaware public company traded on the Over-The-Counter Bulletin Board (ticker symbol: SOMD).As of December 31, 2015, there were 99,554,270 shares of Common Stock issued and outstanding.The Company's office and principal place of business, research, recording and mastering studios are located at 6671 Sunset Blvd., Suite 1520, Hollywood, CA 90028, and its telephone number is (310) 657-4886. The Company also has an office at 7650 E. Evans Road, Suite C, Scottsdale, Arizona 85260 USA, and its telephone number is (480) 556-9303. Business AfterMaster, Inc., formerly Studio One Media, Inc. (“the Company") is an audio technology company located in Hollywood, California and Scottsdale, Arizona. The Company's wholly-owned subsidiaries include AfterMaster HD Audio Labs, Inc. and MyStudio, Inc. The Company and its subsidiaries are engaged in the development and commercialization of proprietary (patents issued and pending), leading-edge audio and video technologies for professional and consumer use, including AfterMaster™HD Audio Inc., ProMaster HD™and MyStudio®HD Recording Studios. Business Highlights During the quarter ended December 31, 2015 the Company completed development of its first consumer electronic product, AfterMaster TV. AfterMaster TV is a novel consumer hardware product which fixes problems inherent in TV audio. About the size of an iPhone, AfterMaster TV connects between a media source device (cable, satellite box, etc.) and a Television via HDMI cables and raises and clarifies dialogue in TV programming while significantly enhancing the quality of the overall audio content. AfterMaster TV is a proprietary, first-to-market product which has no direct competition and solves longstanding issues with TV audio such as having to continually adjust volume during a TV show to hear dialogue. In late November 2015, the Company introduced its new AfterMaster TV system via crowdfunding campaigns to test market its product and gain consumer feedback as well as generate pre-sales. The campaigns were highly successful and led the Company to record cash revenues (deferred) of over $300,000 during the quarter and over $425,000 to date. The pre-sales represent the sale of thousands of AfterMaster TV systems at an average price of $120 to buyers in over 30 countries. The very favorable metrics and feedback that the Company has received, strongly demonstrates that AfterMaster TV has a very large and eager market opportunity worldwide. The Company expects to commence large scale manufacturing in April in combination with an aggressive online and partner driven distribution strategy. Further product information can be found at www.AfterMasterTV.com. AfterMaster HD Audio AfterMaster technology was created and developed pursuant to a multi-year, multi-million dollar development effort to make all digital audio sound substantially better by developing proprietary digital signal processing technology and consumer products.The AfterMaster Audio Labs team is comprised of a unique group of award-winning industry leaders in music, technology and audio engineering including Rodney Jerkins, Larry Ryckman, Justin Timberlake, Paul Wolff and Shelly Yakus. www.AfterMasterHD.com/team. AfterMaster Audio Technology is an internally-developed, proprietary (patents-pending) mastering, remastering and audio processing technology which makes any audio source soundsignificantly louder, fuller, deeper and clearer. AfterMaster is a groundbreaking technology which eliminates the weaknesses found in other audio enhancement and processing technologies while offering a much superior audio experience for consumer and industrial applications. We believe that our AfterMaster audio technology is one of the most significant breakthroughs in digital audio processing technology and has the potential to create significant revenues for the Company. The broad commercialization of this technology is a top priority for the Company. As the convergence of features on consumer electronics continues, it is becoming more difficult for leading consumer electronics companies to differentiate their products. We believe that AfterMaster provides a unique and significant competitive advantage for consumer electronics manufacturers by offering their customers a superior audio experience. AfterMaster technology can be incorporated into any audio capable device through the addition of an AfterMaster DSP chip or AfterMaster software. Such uses are intended to include phones (mobile, home, business and VoIP); headphones; televisions; stereo speakers; stereos (home, portable, commercial and automobile); and computers (desktop, laptop and tablets). AfterMaster audio is also the only commercial audio enhancement technology available that is used for professional music mastering because it enhances the entire frequency range without distortion or changing the underlying intent of the music. The technology has been used to master music created by such artists as Lady Gaga, Nick Cannon, Janet Jackson, and many others.Further information on AfterMaster Audio Labs and AfterMaster products can be found atwww.AfterMasterHD.com. 19 Name Change On August 28, 2015, at a special meeting of shareholders, shareholders approved the change name of the Company’s name from Studio One Media, Inc. to AfterMaster, Inc., to better reflect the business of the Company. On September 10, 2015, the Company filed the name change with the Secretary of the State of Delaware and on October 14, 2015, changed its stock symbol to “AFTM”. Change in Directors and Officers. On December 1, 2015, David Reynolds and Robert Kite resigned as directors and officers of AfterMaster, Inc. (the “Company”) to pursue other business opportunities. The Company thanked Messrs. Mr. Reynolds and Kite for their service to the Company. On December 4, 2015, Mark Depew, Arnold Weintraub and Mirella Chavez were appointed as Directors of the Company. Lawrence Ryckman, President, Chief Executive Officer (CEO), and a director of the Company was appointed interim Chairman. Mr. Depew was appointed Senior Vice President, Finance. Mark Depew has had an extensive career as a licensed investment adviser in the financial services industries for over 30 years, and he has worked for Moloney Securities Co., Inc. since February of 2003. During Mr. Depew’s long career, he has aided several small cap companies. Since 2010, Mr. Depew has been one of the Company's largest supporters and continues to act as the representative of a large number of the Company's shareholders. As Senior Vice President, Finance, he will head-up all finance and shareholder relations matters on behalf of the Company. A compensation agreement for Mr. Depew has not yet been finalized. Mr. Arnold Weintraub has been the Company's patent and Intellectual Property attorney since 2010. Mr. Weintraub has been invaluable in securing the Company's five issued patents, six trademarks and the filing of numerous patent applications. Mr. Weintraub is a member of The Weintraub Group, P.L.C., where he has worked since August of 2003. He is an intellectual property specialist, including the preparation, prosecution and procurement of patents, trademarks, as well as copyright registrations. He also has an extensive litigation practice, practicing at both the trial and appellate levels involving intellectual property issues, including patents, trademarks, trade dress, trade secrets, copyrights and unfair competition matters. Prior to forming The Weintraub Group, P.L.C., Mr. Weintraub had been the head of the Intellectual Property group for the firm of Plunkett & Cooney, a large Midwest regional multiservice law firm, where he not only practiced in the area of Intellectual Property, but trained associates in this discipline as well. Mr. Weintraub received his undergraduate degree in chemical engineering from Wayne State University in 1965. Mr. Weintraub is a 1968, cum laude, graduate of Wayne State University Law School. He has been registered to practice before the United States Patent and Trademark Office since 1970, as well as having been admitted to practice in various courts throughout the United States. Mr. Weintraub is a member of numerous professional organizations including the AIPLA and Tau Epsilon Rho Legal Society. A compensation agreement for Mr. Weintraub has not yet been finalized. Mirella Chavez, 30, has been Chief Financial Officer (CFO) of the Company since April 16, 2013. Prior to her appointment as CFO, Ms. Chavez was the Company’s Chief Accountant since October 1, 2006. Ms. Chavez holds a Bachelor of Science in Accounting and a Business, Management and Marketing degree from DeVry University. Pursuant to Ms. Chavez’s employment contract with the Company, Ms. Chavez receives $80,000 per annum in cash and $80,000 in shares of the Company’s common stock at a discount of 25% to the market price calculated on a quarterly basis. Ms. Chavez will serve as CFO, Secretary and Treasurer until termination or resignation. The Company expects the appointment of additional Officers and Directors in the near future. ON Semiconductor/AfterMaster Audio Chip The Company is party to a multi-year joint development and marketing agreement with ON Semiconductor ("ON") of Phoenix, Arizona, to commercialize its technology through audio semiconductor chips. ON is a multi-billion dollar, multi-national semiconductor designer and manufacturer. The agreement calls for ON to implement and support our AfterMaster technology in a Digital Signal Processor (DSP) semiconductor chip that will be marketed to their current OEM customers, distributors and others. We selected ON for its technical capabilities, sales support and deep customer pool. In conjunction with ON, we have completed the development of an AfterMaster software algorithm that is designedto be used in semiconductor chips or as a standalone software product. We believe the sound quality from our algorithm provides a superior audio experience relative to other products on the market. 20 In 2015, ON completed the development of an AfterMaster encoded semiconductor chip based on the ON Semiconductor BelaSigna 300 DSP chip. Now branded the BelaSigna 300 AM chip, it is one of the smallest, high power/low voltage DSP chips available. It is small enough to fit into a hearing aid but equally effective in any size device with audio capability. Since entering into the agreement, both the Company and ON have identified a large number of prospective customers that will be key targets for this new and unprecedented technology.The algorithm and chips allow consumer product manufacturers an opportunity to offer a significantly improved and differential audio experience in their products without having to significantly change hardware and form factor designs.Through the combined relationships of the Company and ON, we hope to generate significant revenues for both parties through the sale of the ON/AfterMaster chips and software licensing. In the fall of 2015, ON officially launched a broad sales effort to market AfterMaster/ON audio chips. AfterMaster Consumer Hardware Products The Company intends to complement its ON/AfterMaster DSP chips, ProMasterHD service and the licensing of its AfterMaster software with the design, manufacturing and marketing of unique consumer electronics hardware products branded as AfterMaster products. During the quarter ended December 31, 2015 the Company completed development of its first consumer electronic product, AfterMaster TV. AfterMaster TV is a novel consumer hardware product which fixes problems inherent in TV audio. About the size of an iPhone, AfterMaster TV connects between a media source device and Television via HDMI cables and raises and clarifies dialogue in TV programming while significantly enhancing the quality of the overall audio content. AfterMaster TV is a proprietary, first-to-market product which has a no direct competition and solves longstanding issues with TV audio such as having to continually adjust volume during a TV show to hear dialogue. In late November 2015, the Company introduced its new AfterMaster TV system via crowdfunding campaigns to test market its product and gain consumer feedback as well as generate pre-sales. The campaigns were highly successful and led the Company to record cash revenues (deferred) of over $300,000 during the quarter and over $425,000 to date. The pre-sales represent the sale of thousands of AfterMaster TV systems at an average price of $120 to buyers in over 30 countries. The very favorable metrics and feedback that the Company has received, strongly demonstrates that AfterMaster TV has a very large and eager market opportunity worldwide. The Company expects to commence large scale manufacturing in March in combination with an aggressive online and partner driven distribution strategy. Further product information can be found at www.AfterMasterTV.com. ProMasterHD ProMaster HD is an online music mastering, streaming, and storage service designed for independent artists which utilizes proprietary audio technologies developed by AfterMaster. ProMaster HD will master a user’s uploaded music and allow them to compare up to 90 seconds of their original to the newly mastered songs so they can make a decision to purchase. Tens of millions of songs are produced, distributed, played on the Internet each month around the world by independent artists. However, many of these artists lack the financial and technical means to master, or “finish” their composition, as a professional mastering session can cost over $500 per song. Now, with the ProMaster online platform, musicians can transmit their music directly to the ProMaster HDwebsite, where it can be masteredwith AfterMaster Technology for $34.99 per song. ProMaster creates a compelling offering for those seeking to significantly enhance the quality of their music for personal use, or with intent to showcase their music in hopes of advancing their career aspirations. Based on the enormous addressable market for this product, we believe that ProMaster has the potential to generate significant revenues for the Company. ProMasterHD.com went live in a soft beta launch in the fourth quarter of 2015 to test functionality and generate feedback from users. The company plans a high-profile worldwide marketing launch for ProMaster in the first quarter of 2016. Intellectual Property and Licensing The Company has been awarded five patents and six trademarks with numerous others pending. The Company has an aggressive intellectual property strategy to protect the AfterMaster and the related technologies it has developed. We also enter into confidentiality and invention assignment agreements with our employees and consultants and confidentiality agreements with third parties, and we rigorously control access to proprietary technology. Employees As of December 31, 2015 we employed ten full-time and one part-time employees.We expect to seek additional employees in the next year to handle anticipated potential growth. We believe that our relationship with our employees is good.None of our employees are members of any union nor have they entered into any collective bargaining agreements. 21 Facilities We lease offices in Hollywood, California for corporate, research, engineering and mastering services. The lease expires on December 31, 2017.The total lease expense for the facility is approximately $8,670 per month, and the total remaining obligations under these leases at December 31, 2015 were approximately $226,783. Pursuant to a lease originally dated January, 2006, we currently occupy approximately 11,800 square feet of office and warehouse space located at 7650 E. Evans Rd., Suite C, Scottsdale, Arizona on a month-by month basis.The total lease expense is approximately $9,609 per month, payable in cash and Common Stock of the Company. RESULTS OF OPERATIONS Revenues Three Months Ended December 31, MyStudio Session Revenues $
